DLD-225                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 14-4643
                                  ___________

                             ROBERT SAUNDERS,
                                        Appellant

                                        v.

FORMER COMMISSIONER CARL C. DANBERG; GOVERNOR JACK MARKELL;
     CORRECT CARE SOLUTIONS; COMMISSIONER ROBERT COUPE;
    CONNECTIONS CORRECTIONAL HEALTH SERVICES; DELAWARE
  DEPARTMENT OF CORRECTIONS; FORMER WARDEN PERRY PHELPS;
DEPUTY WARDEN JAMES SCARBOROUGH; JAMES WELCH, BUREAU CHIEF;
   JOHN BRENNAN, SECURITY CHIEF; DR. LAURIE SPRAGA, MEDICAL
DIRECTOR; MICHELLE SEWELL-JONES, DIRECTOR OF NURSING; DR. DALE
                        RODGER-MORALE
               ____________________________________

                 On Appeal from the United States District Court
                           for the District of Delaware
                         (D. Del. Civ. No. 13-cv-01276)
                  District Judge: Honorable Gregory M. Sleet
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 May 28, 2015

          Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                          (Opinion filed: June 2, 2015 )
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Roberts Saunders, a Delaware state prisoner proceeding pro se, appeals an order of

the United States District Court for the District of Delaware dismissing his complaint.

For the reasons that follow, we will affirm the judgment of the District Court.

       Saunders filed a complaint in District Court claiming a violation of his Eighth

Amendment rights based on the denial of medical treatment. The District Court reviewed

the complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A and ruled that Saunders

had failed to plead facts showing that the named defendants were personally involved in

the alleged constitutional violations. The District Court dismissed the complaint, but

allowed Saunders to amend it.1 Saunders then filed a Second Amended Complaint

claiming the denial of medical treatment and violations of the Americans with

Disabilities Act, 42 U.S.C. §§ 12101 et seq. (“ADA”). The District Court ruled that

Saunders had again failed to plead facts showing the named defendants’ personal




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 Saunders had also sought to raise a retaliation claim in an amended complaint. The
District Court ruled that Saunders must file a separate complaint raising this claim, which
did not arise out of the same transaction or occurrence as the claims in his original
complaint.
                                             2
involvement, and that he had failed to state a claim under the ADA. The District Court

dismissed the complaint and gave Saunders one more opportunity to amend.

       Saunders filed a Third Amended Complaint, which he stated “totally rewrites the

original Complaint.” Third Am. Compl. at 4 n.1. Saunders named as defendants

Delaware Governor Jack Markell, former Delaware Department of Corrections (“DOC”)

medical contractor Correct Care Solutions, former DOC Commissioner Carl Danberg,

DOC Commissioner Robert Coupe, DOC medical service provider Connections

Correctional Healthcare Services, the DOC, former James T. Vaughn Correctional Center

(“VCC”) Warden Perry Phelps, VCC Deputy Warden James Scarbrough, VCC Security

Chief John Brennan, DOC Bureau Chief James Welch, former Medical Director Dr.

Laurie Spraga, former Director of Nursing Michelle Swell-Jones, and former Medical

Director Dr. Dale Rodgers-Morales.

       Saunders alleged that he suffers from high blood pressure, brain tumors, a cyst on

his kidney, degenerate disc disease, and eye problems. He averred that during the past

two years, kidney specialist Dr. Michael Yaslow ordered that he see a urologist to treat

his kidney condition, but that defendants Spraga, Swell-Jones, and Rodgers-Morales

stated that other options must be sought due to the cost of such treatment. Saunders

alleged that he is in constant pain and has uncontrolled urination.

       Saunders also alleged that he is constant pain due to degenerate disc disorders, that

doctors conveyed years ago that his problems could be corrected with surgery, but that

surgery was denied due to its cost. Saunders stated that the denial of surgery has resulted
                                             3
in a bone spur on his spine and that a MRI has been ordered to determine the extent of the

damage. Saunders averred that prison overcrowding and attempts to cut costs are causing

the denial of care to prisoners. He claimed violations of his Eighth Amendment rights.

       Saunders also claimed violations of the ADA based on his placement by defendant

Brennan in a housing area that was not ADA-compliant. Saunders stated that he fell in a

shower that lacked handrails. He averred that after the fall he was placed, without any

explanation, in administrative segregation for 45 days and then returned to the general

population.

       The District Court dismissed Saunders’ constitutional claims against Markell,

Danberg, Coupe, Phelps, and Scarbrough because Saunders had alleged no facts

regarding their personal involvement, but had named them as defendants based on their

supervisory positions. The District Court also found that Saunders’ allegations directed

towards Spraga, Swell-Jones, and Rodgers-Morales were insufficient to state a

constitutional claim, and that Saunders had not identified any specific policies supporting

his claim that care was denied to reduce costs. The District Court also noted that the

DOC is immune from suit under 42 U.S.C. § 1983.

       With respect to Saunders’ ADA claim, the District Court stated that he had not set

forth facts regarding his housing conditions in administrative segregation and in the

general population thereafter, and found his allegation of an isolated instance of failing to

accommodate insufficient to state a claim. The District Court also found frivolous any

constitutional claims based on Saunders’ allegations that his grievances were denied or
                                              4
not addressed and his allegations that he was placed in administrative custody. The

District Court dismissed the complaint pursuant to § 1915(e)(2)(B)(i), (ii), and (iii) and

§ 1915A(b)(1) and (2), and held that allowing further amendment of the complaint would

be futile. This appeal followed.

         We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s decision. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999).

         We find no error in the dismissal of Saunders’ constitutional claims against

Markell, Danberg, Coupe, Phelps, and Scarbrough because the complaint does not allege

their personal involvement in the claimed violations. Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

         We also agree that Saunders has not stated an Eighth Amendment claim against

Spraga, Swell-Jones, and Rodgers-Morales. To establish an Eighth Amendment violation

based on the denial of medical care, a prisoner must demonstrate deliberate indifference

to his serious medical needs. Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004). The

“deliberate indifference” standard may be met where prison authorities deny a reasonable

request for treatment and expose an inmate to undue suffering or the threat of tangible

residual injury, or where there is knowledge of a need for care and that care is

intentionally denied. Id. The standard may also be met where necessary treatment is

delayed for a non-medical reason. Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).

         Saunders alleged in his complaint that a doctor ordered that a urologist was needed
                                              5
to treat his kidney condition, that Spraga, Swell-Jones, and Rodgers-Morales said that he

must seek other options due to the cost of that treatment, and that he is constant pain as a

result. Saunders’ complaint may plead facts suggesting a possibility of liability, but

under Iqbal, a complaint must contain sufficient factual matter to “‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility when the plaintiff

pleads facts that allow the court to reasonably infer that the defendant is liable. Id. The

plausibility standard “asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.

       Saunders’ Third Amended Complaint lacks sufficient factual matter to allow us to

infer more than the possibility of misconduct. Although detailed factual allegations are

not required, a complaint does not suffice “if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). Saunders has

pleaded no facts stating how Spraga, Swell-Jones, and Rodgers-Morales, who are

described as former Medical Directors and the former Director of Nursing, were each

involved in his care. He has also not alleged that no options other than treatment by a

urologist are available. Saunders also averred that he was denied back surgery because of

the cost, but, as noted by the District Court, Saunders does not identify any prison policy

or other facts that might support his claim.




                                               6
       We also agree, for substantially the reasons stated by the District Court, that

Saunders does not state a claim under the ADA, or a constitutional claim based on the

denial of his grievances or confinement in administrative segregation. To the extent

Saunders appeals the denial of his motion for appointment of counsel, the District Court

did not abuse its discretion in denying this request.

       Because this appeal does not raise a substantial question, we will summarily

affirm the judgment of the District Court.




                                              7